DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-29, and species (i), which reads on claims 1-15 and 18-28 in the reply filed on 05/14/2021 is acknowledged.  The traversal is on the ground(s) that the species are not distinct because the hybrid embodiment would mean that everything should be examined together because the claims would be broad and read on multiple species.  
This is not found persuasive because the intent of the species election as presented to applicants was to (i) particles only in the same layer, (ii) particles only in different layers, or (iii) particles in both the same and different layers.  The species would have distinct structure as is seen in applicants’ Figures 2 and 3.  Also, the Examiner notes that claims are not, in themselves, species, and therefore the same claim can read on multiple species and still allow the species election to be proper.  It is noted that if a claim states that the second particles are present in the first layer, this would read on species (i) and (iii), but cannot read on species (ii), i.e. claims 9-11 and 28.  Additionally, if a claim states that the second particles are present in a separate layer, this would read on species (ii) and (iii), but not species (i), i.e. claims 16, 17, and 29.
.
The requirement is still deemed proper and is therefore made FINAL.


Claims 16, 17, 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/14/2021.


Claim Objections
Claims 10 and 12 are objected to because of the following informalities:  
In claim 10, the limitations of “(total dry solids) of the first light-scattering layer” are objected to grammatically because the presence of parenthesis may make these limitations optional.  This objection can be overcome by deleting the parenthesis, which is how the claim will be interpreted.
In claim 12, the limitations of “(total dry solids)” are objected to grammatically because the presence of parenthesis may make these limitations optional and to what this total dry solids is based on has not been claimed.  This objection can be overcome by changing the limitations to “total dry solids of the first light-scattering layer”, which is how the claim will be interpreted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 2, 6-15, and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how a layer comprising two types of light scattering particles is acting as a recording medium.  The claim are missing the structure that would allow this medium to act as a recording medium.  The Examiner recommends placing the limitations of the colorant of claim 3 into claim 1 in order to overcome this rejection.  For purposes of examination, the Examiner will treat any material having the limitations of claim 1 as being capable of being a recording medium.
In claim 8, the limitations of the second melting point would represent broad/narrow ranges in the same claim.  For purposes of examination, the Examiner will be treating the second melting point as “at least 80 C”, which is how the rejection can be overcome.
In claim 26, the limitations of “other complex morphology” is a term of degree that renders the claim indefinite.  It is unclear from the specification or from the knowledge of one having ordinary skill what the metes and bounds of this term would be.  For purposes of examination any particle will be treated as having complex morphology. 


Claim Rejections - 35 USC § 102
Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasperchik et al. (US 2007/0065749).
With regard to claim 27, Kasperchik et al. disclose an imageable medium comprising a substrate 120, a color layer 150, and a light-scattering masking layer 140, which reads on applicants’ light scattering layer devoid of a leuco dye and a developer [0012].  Given the fact that the light-scattering layer may be made of the same Ropque hollow spheres preferentially mentioned in applicants’ specification [0014], the imageable medium of Kasperchik et al. will inherently be capable of use with a thermal printer and will have the print quality claimed.


Claims 1, 6, 9-11, 14, 15, 18-24, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2006/0038871).
With regard to claims 1, 6, 9, 14, 15, 18-21 and 27, Chen et al. disclose a fusible print medium, which reads on applicants’ recording medium.  The print medium may comprise fusible layer 6’ that reads on applicants’ first light-scattering layer and may comprise a solid organic plastic pigment 10, such as polyethylene or polystyrene, which read on applicants’ first solid scattering particles, and solid plasticizer 12, such as benzyl 2-naphthyl ether, which reads on applicants’ second scattering particles [0017], [0018], and [0022].  If the layer includes only the solid plastic pigments, this means there will be substantially no hollow particles.  The melting point of the solid plasticizer is less than the Tg of the organic pigment, which means it will also be less than the 8 has been printed with an ink, this will read on the colorant of claim 27 [0026].
Given the fact that the fusible layer has the same preferential materials as claimed and disclosed, it will inherently be capable of meeting the functional limitations that the second particles are capable of melting when exposed to sufficient heat and fill spaces between the first solid scattering particles, and also will be capable of having the print quality claimed if used with a thermal printer of claims 6 and 27.  Please note also that intended use limitations are not dispositive of patentability.
With regard to claims 10 and 11, [0025] shows that the layer consists essential of the two particles and a binder; furthermore, this means that the layer will be more than 95% made of those three materials.
With regard to claims 22-24, given the fact that the materials of the first and second scattering particles are the same as that claimed, they will inherently not be soluble in acetone, are not chemically reactive, and do not contain a functional group.
With regard to claim 26, a hollow particle may optionally be included [0019].  A hollow particle would be an example of a complex morphology as disclosed in applicants’ specification.


Claims 1-6, 9, 13, 15, and 18-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison et al. (US 2011/0251060).
101, a surface layer 200 having voids by way of hollow spheres, which reads on applicants’ thermal insulating layer, a color layer 300, which reads on applicants’ colorant, a thermosensitive layer 500, which reads on applicants’ first light-scattering layer, and an optional topcoating [0031], [0057], [0071], [0096], and [0182].  The thermosensitive layer comprises a hollow organic pigment, such as Ropaque OP-96 made of styrene, which reads on applicants’ first solid scattering particles, and thermal solvents, such as benzyl 2-naphthyl ether, which reads on applicants’ second scattering particles [0151] and [0334].  The amount of binder is a minority of the thermosensitive layer, i.e. 15 to 45 % [0160], which means that the layer will be a porous since it comprises a majority of particles.  Given the fact that the hollow organic pigment is the same preferential materials disclosed and the melting point of the thermal solvent is less than 100 C [0140], the article of Harrison et al. will inherently have a melting point of the thermal solvent that is less than the hollow organic particle. 
Given the fact that the fusible layer has the same preferential materials as claimed and disclosed, it will inherently be capable of meeting the functional limitations that the second particles are capable of melting when exposed to sufficient heat and fill spaces between the first solid scattering particles to render the light-scattering layer substantially transparent and reveal the colorant, and also will be capable of having the print quality claimed if used with a thermal printer of claims 4-6 and 27.  Please note also that intended use limitations are not dispositive of patentability.

With regard to claim 25, Example 1 has 2.5 g of the thermal solvent and 4.65 g of hollow organic pigment, which is a ratio of 1.86 and reads on the claim [0334].
With regard to claim 26, a hollow particle [0334] would be an example of a complex morphology as disclosed in applicants’ specification.


Claim Rejections - 35 USC § 103
Claims 7, 8, 12, 13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2006/0038871).
Chen et al. disclose all of the limitations of claim 1 above.  They also teach that the solid plasticizer may have a melting point of from 70 to 150 C, the organic particles 10 may have an average particle size of 0.2 to 10 microns, the solid plasticizer 12 may have an average particle size of less than 1 microns, hollow plastic particles may be added to the layer, and the organic pigment as a whole may be from 50 to 95 wt%, and 2 to 20 wt% of solid plasticizer [0017], [0019], [0021], [0025], and [0028]; however, they do not specifically teach the particle sizes, amount of hollow particles, the melting point difference, a topcoat, and a weight ratio of the scattering particles.
It is noted that the average particle size of the prior art overlaps with the claimed ranges, and therefore a prima facie case of obviousness exists.  The melting point of the solid plasticizer also overlaps with the melting point of the second melting point prima facie case of obviousness exists for that range.  Given the fact that the particles of the organic pigment and the melting point is the same as claimed, it will intrinsically possess the difference between the first and second melting points.  
Also, it would have been obvious to have added the organic pigment and solid plasticizer in any amount, including from 16.66 to 20 wt% of the solid plasticizer and from 50 to 60 wt% of organic pigment, which would have resulted in a weight ratio within the range claimed.
Additionally, it would have been obvious to have combined hollow particles into the fusible layer in combination with the solid particles of the layer in any amount, including from 5 to 20 weight percent.  The results of such a combination would have been predictable; further, each of the elements would have performed the same in combination as they had separately. 


Claims 7, 8, 10-12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2006/0038871).
Chen et al. teach all of the limitations of claim 1 above.  They also teach that the thermosensitive layer may comprise organic pigment from 10 to 66 percent of the layer, 5 to 50 weight percent of thermal solvent and 15 to 45 percent binder, the organic pigment may have an average particle size of from 0.2 to 1 micron, the thermal solvent may be a solid having a particle size of less than 1 micron, and the melting point of the thermal solvent may be less than 100 C [0118], [0119], [0123], [0139], [0140], [0157], 
It is noted that the average particle size, the amount of first particles, second particles and binder, and the amount of hollow particles of the prior art overlaps with the claimed ranges, and therefore a prima facie case of obviousness exists.  The melting point of the thermal solvent also overlaps with the melting point of the second melting point claimed, i.e. at least 80 C, and therefore a prima facie case of obviousness exists for that range.  Given the fact that the particles of the organic pigment and the thermal solvent are the same materials as claimed and the melting point of the thermal solvent is the same as claimed, the imaging element will intrinsically possess the difference between the first and second melting points of claims 8 and 28.  
Lastly, given the fact that the materials and structure are identical to that claimed, the imaging element will intrinsically be capable of having the print quality claimed if used with a thermal printer as set forth in claim 28.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796